Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 1 of 38




                       EXHIBIT H
                 Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 2 of 38


chtousi@ipllfirm.com

From:                            Ryan Duffey <Ryan.Duffey@foster.com>
Sent:                            Wednesday, September 26, 2018 7:20 PM
To:                              'AVanKampen@VKClaw.com'; 'chtousi@ipllfirm.com'
Cc:                              Ben Hodges; Kevin Ormiston
Subject:                         Solowheel, Inc. v. Ninebot, Inc. et al. - Case No. 3:16-cv-05688-RBL
Attachments:                     2018-09-26 - Solowheel’s Objections and Answers to Ninebot’s First Set of
                                 Interrogatories.pdf; 2018-09-26 - Solowheel’s Objections and Answers to Ninebot’s First
                                 Set of Requests for Production of Documents and Things.pdf


Dear Counsel,

On behalf of Ben Hodges, please see the attached documents served upon you regarding the above-referenced matter.

Regards,

Ryan Duffey
LEGAL ASSISTANT
FOSTER PEPPER             PLLC

1111 Third Avenue, Suite 3000
Seattle, WA 98101
ryan.duffey@foster.com
Tel: 206-447-7271
Fax: 206-447-9700
foster.com




                                                          1
           Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 3 of 38




 1

 2
                         UNITED STATES DISTRICT COURT
 3                      WESTERN DISTRICT OF WASHINGTON
                                  AT TACOMA
 4

 5   SOLOWHEEL INC.,
 6
                              Plaintiff,      Case No. 3:16-cv-05688-RBL
 7
     v.                                       SOLOWHEEL INC.’S OBJECTIONS
 8                                            AND ANSWERS TO NINEBOT
     NINEBOT INC. (USA), D/B/A NINEBOT        (TIANJIN) TECHNOLOGY CO.,
 9   U.S., INC.; NINEBOT (TIANJIN)            LTD.’S FIRST SET OF REQUESTS
10   TECHNOLOGY CO., LTD.; NINEBOT,           FOR PRODUCTION OF DOCUMENTS
     INC. (China),                            AND THINGS
11
                           Defendants.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                 Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 4 of 38



         SOLOWHEEL INC.’S OBJECTIONS AND ANSWERS TO NINEBOT (TIANJIN)
 1      TECHNOLOGY CO., LTD.’S FIRST SET OF REQUESTS FOR PRODUCTION OF
 2                          DOCUMENTS AND THINGS

 3           Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules,
 4   Plaintiff Solowheel Inc. (“Solowheel”), by and through its undersigned counsel, submit the
 5   following objections and answers to Defendant Ninebot (Tianjin) Technology Co., Ltd.
 6   (“Ninebot”) First Set of Requests for Production of Documents and Things.
 7                                      GENERAL OBJECTIONS
 8           The following general objections are incorporated by reference into Solowheel’s
 9   responses to each request for production of documents and things.
10           1.       Solowheel’s responses are based upon facts known at this time. Discovery in this
11   matter is ongoing, and during the course of subsequent discovery, Solowheel may become aware
12   of additional information that may be responsive to these requests. Solowheel reserves the right
13   to update, amend, modify, or supplement these responses. In addition, these responses are made
14   without prejudice to Solowheel’s right to present additional evidence or contentions at trial based
15   upon information thereafter obtained or developed.
16           2.       Solowheel objects to the definition of “your” and “you” on the ground that they
17   purport to sweep in people and entities who are not under the control of Solowheel. Solowheel
18   will respond to these requests only on its own behalf and not on behalf of other persons or
19   entities.
20           3.       Solowheel objects to each request to the extent that it calls for information not
21   within Solowheel’s possession, custody, or control. Solowheel will provide only documents in its
22   possession, custody or control that are located in the course of a reason-able search. Solowheel
23   further objects to each request to the extent it requests electronic information, including, but not
24   limited to, information from old programs or old media, that is not reasonably accessible and/or
25   the accessibility of which would cause Solowheel undue burden and expense not proportional to
26   the needs of the case.
27


                                                      1
             Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 5 of 38




 1          4.      Solowheel objects to each request to the extent it purports to require Solowheel to

 2   compile information in a manner that is not maintained in the ordinary course of business, or to

 3   create documents that are not currently in existence.

 4          5.      Solowheel objects to each request to the extent it seeks to impose on Solowheel

 5   an obligation to create and maintain wholly new documents, including through recording or other

 6   capture of audio, visual, and/or other digital communications solely for the purpose of discovery

 7   in the litigation where communications are not otherwise recorded or captured in the ordinary

 8   course of Solowheel’s business.

 9          6.      Solowheel objects to each request, and to the “Definitions” and “Instructions” to

10   the extent that they seek to impose any obligation upon Solowheel that is additional to, different

11   from, inconsistent with, greater than, and/or unauthorized by the Federal Rules of Civil

12   Procedure, the Local Rules of the United States District Court for the Western District of

13   Washington, applicable standing orders, applicable court orders, stipulations, or agreements of

14   the parties. In responding to the requests, Solowheel will comply with the obligations imposed

15   by the Federal Rules of Civil Procedure, the Local Rules of the United States District Court for

16   the Western District of Washington, applicable standing orders, applicable court orders,

17   stipulations, and agreements of the parties.

18          7.      Solowheel objects to the “identify” instruction when used with reference to a

19   “document” or “person” insofar as it renders the requests unduly burdensome. Solowheel will

20   identify documents (if at all) only through identification though Rule 33(d) and will identify

21   persons by name.

22          8.      The general objections set forth above are made without prejudice to, or waiver

23   of, Solowheel’s right to object on all appropriate grounds hereafter. Any information provided by

24   Solowheel, and any agreement by Solowheel to produce documents, is subject to and without

25   waiving these general objections and any specific objection stated in the response.

26          9.      Nothing in these responses shall be construed to waive rights or objections that

27   are otherwise available to Solowheel, nor shall Solowheel’s answering of any of these requests


                                                     2
             Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 6 of 38




 1   be deemed an admission of relevancy, materiality, or admissibility in evidence of the request or

 2   of the responses thereto. Solowheel’s responses are made without waiving: (1) the right to object

 3   on any basis permitted by law to the use of any information provided herein, for any purpose, in

 4   whole or in part, in any subsequent proceeding in this action or any other action; and (2) the right

 5   to object on any basis permitted by law to any other discovery requests or proceedings involving

 6   or relating to the subject matter of these responses.

 7           OBJECTIONS AND ANSWERS TO SPECIFIC DOCUMENT REQUESTS
 8
            REQUEST FOR PRODUCTION NO. 1: All documents and things concerning the sale
 9
     of the Solowheel Unicycle Products.
10
            RESPONSE:
11
            Solowheel objects to Request No. 1 as overbroad, unduly burdensome, and not
12
     proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by
13
     “sale of the Solowheel Unicycle Products.” Solowheel also objects to Request No. 1 to the extent
14
     that it calls for production of documents protected by the attorney-client privilege, attorney work
15
     product doctrine, or other applicable privilege. Solowheel also objects to Request No. 1 as
16
     requesting publicly available documents equally available to Ninebot. Without waiving any of its
17
     objections, Solowheel responds as follows:
18
            Solowheel will produce or make available any non-privileged documents responsive to
19
     this request after, and subject to, the parties signing a Stipulated Protective Order.
20

21
            REQUEST FOR PRODUCTION NO. 2: All documents and things concerning the
22
     design of the Solowheel Unicycle Products.
23
            RESPONSE:
24
            Solowheel objects to Request No. 2 as overbroad, unduly burdensome, and not
25
     proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by
26
     “design of the Solowheel Unicycle Products.” Solowheel also objects to Request No. 2 to the
27


                                                       3
             Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 7 of 38




 1   extent that it calls for production of documents protected by the attorney-client privilege,

 2   attorney work product doctrine, or other applicable privilege. Solowheel also objects to Request

 3   No. 2 as requesting publicly available documents equally available to Ninebot. Without waiving

 4   any of its objections, Solowheel responds as follows:

 5          Solowheel will produce or make available any non-privileged documents responsive to

 6   this request after, and subject to, the parties signing a Stipulated Protective Order.

 7

 8          REQUEST FOR PRODUCTION NO. 3: All documents and things concerning the

 9   marketing, promotion and advertising of the Solowheel Unicycle Products including by not

10   limited to all documents, bids, requests for proposal, marketing studies, promotional material,

11   presentations, videos, television advertisements, magazine and/or trade journal advertisements,

12   internet advertising, and radio advertisements concerning said advertising and marketing.

13          RESPONSE:

14          Solowheel objects to Request No. 3 as overbroad, unduly burdensome, and not

15   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

16   “Solowheel Unicycle Products.” Solowheel also objects to Request No. 3 to the extent that it

17   calls for production of documents protected by the attorney-client privilege, attorney work

18   product doctrine, or other applicable privilege. Solowheel also objects to Request No. 3 as

19   requesting publicly available documents equally available to Ninebot. Without waiving any of its

20   objections, Solowheel responds as follows:

21          Solowheel will produce or make available any non-privileged documents responsive to

22   this request after, and subject to, the parties signing a Stipulated Protective Order.

23

24          REQUEST FOR PRODUCTION NO. 4: All documents and things concerning

25   agreements, licenses, arrangements and understandings between any of the parties, Solowheel,

26   Inventist, Inc., any Patent Holder and/or Shane Chen, including but not limited to asset purchase

27


                                                       4
             Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 8 of 38




 1   agreements, licenses, technology transfer agreements, joint venture agreements, indemnification

 2   agreements, and confidentiality agreements.

 3          RESPONSE:

 4          Solowheel objects to Request No. 4 as overbroad, unduly burdensome, and not

 5   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

 6   “Solowheel Unicycle Products.” Solowheel also objects to Request No. 4 to the extent that it

 7   calls for production of documents protected by the attorney-client privilege, attorney work

 8   product doctrine, or other applicable privilege. Solowheel also objects to Request No. 4 as

 9   requesting publicly available documents equally available to Ninebot. Without waiving any of its

10   objections, Solowheel responds as follows:

11          Solowheel will produce or make available any non-privileged documents responsive to

12   this request after, and subject to, the parties signing a Stipulated Protective Order.

13

14          REQUEST FOR PRODUCTION NO. 5: All documents and things concerning any

15   comparison, evaluation, analysis or review by You, or any other person, of the Ninebot Unicycle

16   Products and the Patents-In-Suit.

17          RESPONSE:

18          Solowheel objects to Request No. 5 to the extent that it calls for production of documents

19   protected by the attorney-client privilege, attorney work product doctrine, or other applicable

20   privilege. Solowheel further objects under Local Rule 112(b).

21

22          REQUEST FOR PRODUCTION NO. 6: All documents and things concerning any

23   comparison, evaluation, analysis or review by You, or any other person, of any unicycle product

24   and the Patents-In-Suit.

25          RESPONSE:

26          Solowheel objects to Request No. 6 as overbroad, unduly burdensome, and not

27   proportional to the needs of the case. Solowheel is unable to decipher what need Ninebot has for


                                                       5
             Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 9 of 38




 1   non-Ninebot unicycle products. Solowheel further objects under Local Rule 112(b). Solowheel

 2   also objects to Request No. 6 to the extent that it calls for production of documents protected by

 3   the attorney-client privilege, attorney work product doctrine, or other applicable privilege.

 4   Solowheel also objects to Request No. 6 as requesting publicly available documents equally

 5   available to Ninebot. Without waiving any of its objections, Solowheel responds as follows:

 6          Solowheel will produce or make available any non-privileged documents responsive to

 7   this request after, and subject to, the parties signing a Stipulated Protective Order.

 8

 9          REQUEST FOR PRODUCTION NO. 7: All documents and things concerning any

10   cease and desist letter or offer of license from You to other person that relates or refers to the

11   Patents-In-Suit.

12          RESPONSE:

13          Solowheel objects to Request No. 7 to the extent that it calls for production of documents

14   protected by the attorney-client privilege, attorney work product doctrine, or other applicable

15   privilege. Without waiving any of its objections, Solowheel responds as follows:

16          Solowheel will produce or make available any non-privileged documents responsive to

17   this request after, and subject to, the parties signing a Stipulated Protective Order.

18

19          REQUEST FOR PRODUCTION NO. 8: A copy of the file wrapper or prosecution

20   history of the Patents-In-Suit.

21          RESPONSE:

22          Solowheel objects to Request No. 8 as requesting publicly available documents equally

23   available to Ninebot.

24

25          REQUEST FOR PRODUCTION NO. 9: A copy of all prior art that relates to the

26   Patents-In-Suit.

27


                                                       6
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 10 of 38




 1          RESPONSE:

 2          Solowheel objects to Request No. 9 as overbroad, unduly burdensome, and not

 3   proportional to the needs of the case. More specifically, Solowheel is unable to decipher what

 4   Ninebot means by “prior art that relates to the Patents-In-Suit.” Solowheel also objects to

 5   Request No. 9 to the extent that it calls for production of documents protected by the attorney-

 6   client privilege, attorney work product doctrine, or other applicable privilege. Solowheel also

 7   objects to Request No. 9 as requesting publicly available documents equally available to

 8   Ninebot. Without waiving any of its objections, Solowheel responds as follows:

 9          Solowheel identifies the Prior Art previously identified by Ninebot, as Ninebot

10   apparently believes that art is “relevant.” Solowheel also identifies the art listed on the face of

11   the ‘250, ‘081, or ‘698 Patents. All of this prior art is equally available to Ninebot.

12

13          REQUEST FOR PRODUCTION NO. 10: All documents and things concerning

14   Ninebot’s unicycle products.

15          RESPONSE:

16          Solowheel objects to Request No. 10 to the extent that it calls for production of

17   documents protected by the attorney-client privilege, attorney work product doctrine, or other

18   applicable privilege. Solowheel further objects to Request No. 10 to the extent it requests

19   production of documents with an unlimited temporal scope. Without waiving its objections,

20   Solowheel responds as follows:

21          Solowheel will produce or make available any non-privileged documents responsive to

22   this request after, and subject to, the parties signing a Stipulated Protective Order.

23

24          REQUEST FOR PRODUCTION NO. 11: All documents and things concerning

25   communications between Solowheel and Inventist, Inc. relating to Ninebot or Ninebot’s

26   Unicycle Products.

27


                                                       7
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 11 of 38




 1              RESPONSE:

 2              Solowheel objects to Request No. 11 to the extent that it calls for production of

 3   documents protected by the attorney-client privilege, attorney work product doctrine, or other

 4   applicable privilege. Solowheel further objects to Request No. 11 to the extent it requests

 5   production of documents with an unlimited temporal scope. Solowheel also objects to Request

 6   No. 11 as requesting documents equally available to Ninebot. Without waiving its objections,

 7   Solowheel responds as follows:

 8              Solowheel will produce or make available any non-privileged documents responsive to

 9   this request after, and subject to, the parties signing a Stipulated Protective Order.

10

11              REQUEST FOR PRODUCTION NO. 12: All documents and things that support any

12   alleged long-felt, unsolved need for the alleged invention disclosed and claimed in the Patents-

13   in-Suit.

14              RESPONSE:

15              Solowheel objects to Request No. 12 to the extent that it does not provide the specificity

16   required under the Federal Rules of Civil Procedure. Solowheel further objects to Request No. 12

17   to the extent that it calls for production of documents protected by the attorney-client privilege,

18   attorney work product doctrine, or other applicable privilege. Solowheel further objects that

19   obviousness is not at issue in this case and is the burden of Ninebot to show a submissible

20   obviousness case before any issue of nonobviousness is relevant to this case. Without waiving

21   any of its objections, Solowheel responds as follows:

22              Solowheel will produce or make available any non-privileged documents responsive to

23   this request after, and subject to, the parties signing a Stipulated Protective Order.

24

25              REQUEST FOR PRODUCTION NO. 13: All documents and things that support an

26   any alleged commercial success of the alleged inventions disclosed and claimed in the Patents-

27   in-Suit.


                                                        8
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 12 of 38




 1          RESPONSE:

 2          Solowheel objects to Request No. 13 to the extent that it does not provide the specificity

 3   required under the Federal Rules of Civil Procedure. Solowheel further objects to Request No. 13

 4   to the extent that it calls for production of documents protected by the attorney-client privilege,

 5   attorney work product doctrine, or other applicable privilege. Solowheel further objects that

 6   obviousness is not at issue in this case and is the burden of Ninebot to show a submissible

 7   obviousness case before any issue of nonobviousness is relevant to this case. Without waiving

 8   any of its objections, Solowheel responds as follows:

 9          Solowheel will produce or make available any non-privileged documents responsive to

10   this request after, and subject to, the parties signing a Stipulated Protective Order.

11

12          REQUEST FOR PRODUCTION NO. 14: All documents and things that support any

13   alleged accolades or other industry recognition for the alleged inventions disclosed and claimed

14   in the Patents-in-Suit.

15          RESPONSE:

16          Solowheel objects to Request No. 14 to the extent that it does not provide the specificity

17   required under the Federal Rules of Civil Procedure. Solowheel further objects to Request No. 14

18   to the extent that it calls for production of documents protected by the attorney-client privilege,

19   attorney work product doctrine, or other applicable privilege. Solowheel further objects that

20   obviousness is not at issue in this case and is the burden of Ninebot to show a submissible

21   obviousness case before any issue of nonobviousness is relevant to this case. Without waiving

22   any of its objections, Solowheel responds as follows:

23          Solowheel will produce or make available any non-privileged documents responsive to

24   this request after, and subject to, the parties signing a Stipulated Protective Order.

25

26

27


                                                       9
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 13 of 38




 1          REQUEST FOR PRODUCTION NO. 15: All documents and things that support any

 2   alleged failure of others to meet the need for the alleged invention disclosed and claimed in the

 3   Patents-in-Suit.

 4          RESPONSE:

 5          Solowheel objects to Request No. 15 to the extent that it does not provide the specificity

 6   required under the Federal Rules of Civil Procedure. Solowheel further objects to Request No. 15

 7   to the extent that it calls for production of documents protected by the attorney-client privilege,

 8   attorney work product doctrine, or other applicable privilege. Solowheel further objects that

 9   obviousness is not at issue in this case and is the burden of Ninebot to show a submissible

10   obviousness case before any issue of nonobviousness is relevant to this case. Without waiving

11   any of its objections, Solowheel responds as follows:

12          Solowheel will produce or make available any non-privileged documents responsive to

13   this request after, and subject to, the parties signing a Stipulated Protective Order.

14

15          REQUEST FOR PRODUCTION NO. 16: All documents and things that support any

16   alleged acquiescence of third parties to the validity of the Patents-in-Suit.

17          RESPONSE:

18          Solowheel further objects to Request No. 16 to the extent that it calls for production of

19   documents protected by the attorney-client privilege, attorney work product doctrine, or other

20   applicable privilege. Solowheel also objects to Request No. 16 as requesting documents equally

21   available to Ninebot. Without waiving its objections, Solowheel responds as follows:

22          Solowheel will produce or make available any non-privileged documents responsive to

23   this request after, and subject to, the parties signing a Stipulated Protective Order.

24

25          REQUEST FOR PRODUCTION NO. 17: All documents and things that support any

26   alleged nexus of commercial success to the alleged inventions disclosed and claimed in the

27   Patents-in-Suit.


                                                      10
             Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 14 of 38




 1           RESPONSE:

 2           Solowheel objects to Request No. 17 to the extent that it does not provide the specificity

 3   required under the Federal Rules of Civil Procedure. Solowheel further objects to Request No. 17

 4   to the extent that it calls for production of documents protected by the attorney-client privilege,

 5   attorney work product doctrine, or other applicable privilege. Solowheel further objects that

 6   obviousness is not at issue in this case and therefore not proportional, and is the burden of

 7   Ninebot to show a submissible obviousness case before any issue of nonobviousness is relevant

 8   to this case. Without waiving any of its objections, Solowheel responds as follows:

 9           Solowheel will produce or make available any non-privileged documents responsive to

10   this request after, and subject to, the parties signing a Stipulated Protective Order.

11

12           REQUEST FOR PRODUCTION NO. 18: All documents and things that evidence the

13   existence of non-infringing alternatives to the invention disclosed and claimed in the Patents-in-

14   Suit.

15           RESPONSE:

16           Solowheel objects to Request No. 18 to the extent that it does not provide the specificity

17   required under the Federal Rules of Civil Procedure. Solowheel further objects to Request No. 18

18   to the extent that it calls for production of documents protected by the attorney-client privilege,

19   attorney work product doctrine, or other applicable privilege. Solowheel also objects to Request

20   No. 18 to the extent it calls for a legal conclusion. Solowheel further objects that obviousness is

21   not at issue in this case and is the burden of Ninebot to show a submissible obviousness case

22   before any issue of nonobviousness is relevant to this case.

23

24           REQUEST FOR PRODUCTION NO. 19: All documents and things that support an

25   any alleged demand for the alleged invention disclosed and claimed in the Patents-in-Suit

26   including but not limited to all documents and things concerning any analysis, market research,

27


                                                      11
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 15 of 38




 1   surveys, size of market(s) or other information or communications concerning consumer demand

 2   for the products coved by the Patents-In-Suit.

 3          RESPONSE:

 4          Solowheel further objects to Request No. 19 to the extent that it calls for production of

 5   documents protected by the attorney-client privilege, attorney work product doctrine, or other

 6   applicable privilege. Solowheel further objects to Request No. 19 to the extent it requests

 7   production of documents with an unlimited temporal scope. Solowheel also objects to Request

 8   No. 19 to the extent it calls for a legal conclusion. Solowheel further objects that obviousness is

 9   not at issue in this case and is the burden of Ninebot to show a submissible obviousness case

10   before any issue of nonobviousness is relevant to this case. Without waiving its objections,

11   Solowheel responds as follows:

12          Solowheel will produce or make available any non-privileged documents responsive to

13   this request after, and subject to, the parties signing a Stipulated Protective Order.

14

15          REQUEST FOR PRODUCTION NO. 20: All documents and things that evidence,

16   refer to or relate to the conception of the invention that is the subject of the Patents-In-Suit.

17          RESPONSE:

18          Solowheel objects to Request No. 20 as overbroad, unduly burdensome, and not

19   proportional to the needs of the case to the extent that it asks Solowheel to identify “all

20   documents” and “conception of the invention.” Solowheel objects to Request No. 20 as vague as

21   it is unclear how Ninebot would define “evidence, refer to or relate” and “conception” or

22   “invention”. Solowheel also objects to Request No. 20 as calling for contentions and support

23   properly considered under the Court’s Scheduling Order. Without waiving its objections,

24   Solowheel responds as follows:

25          Solowheel will produce relevant non-privileged documents responsive to this request

26   subject to a Stipulated Protective Order.

27


                                                       12
             Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 16 of 38




 1           REQUEST FOR PRODUCTION NO. 21: All documents and things that evidence,

 2   refer to or relate to the reduction to practice of the invention that is the subject of the Patents-In-

 3   Suit.

 4           RESPONSE:

 5           Solowheel objects to Request No. 21 as overbroad, unduly burdensome, and not

 6   proportional to the needs of the case to the extent that it asks Solowheel to identify “all

 7   documents” and “conception of the invention.” Solowheel objects to Re            quest No. 21 as vague

 8   as it is unclear how Ninebot would define “evidence, refer to or relate” and “conception” or

 9   “invention”. Solowheel also objects to Request No. 21 as calling for contentions and support

10   properly considered under the Court’s Scheduling Order. Solowheel objects to Request No. 21 as

11   duplicative of Request No. 20. Without waiving its objections, Solowheel responds as follows:

12           Solowheel will produce or make available any non-privileged documents responsive to

13   this request after, and subject to, the parties signing a Stipulated Protective Order.

14

15           REQUEST FOR PRODUCTION NO. 22: All documents and things that evidence,

16   refer to or relate to the first sale of the invention that is the subject of the Patents-In-Suit.

17           RESPONSE:

18           Solowheel objects to Request No. 22 as duplicative of Requests No. 20 and 21 to the

19   extent that it asks for dates and information related to conception and reduction to practice.

20   Without waiving its objections, Solowheel responds as follows:

21           Solowheel will produce or make available any non-privileged documents responsive to

22   this request after, and subject to, the parties signing a Stipulated Protective Order.

23

24           REQUEST FOR PRODUCTION NO. 23: All documents and things that comprise

25   prior art to the Patents-in-Suit.

26

27


                                                        13
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 17 of 38




 1          RESPONSE:

 2          Solowheel objects to Request No. 23 as overbroad, unduly burdensome, and not

 3   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

 4   “prior art that relates to the Patents-In-Suit.” Solowheel also objects to Request No. 23 to the

 5   extent that it calls for production of documents protected by the attorney-client privilege,

 6   attorney work product doctrine, or other applicable privilege. Solowheel also objects to Request

 7   No. 23 as requesting publicly available documents equally available to Ninebot. Solowheel also

 8   objects to Request No. 23 to the extent it is duplicative of Request No. 9. Without waiving any of

 9   its objections, Solowheel responds as follows:

10          Solowheel will produce or make available any non-privileged documents responsive to

11   this request after, and subject to, the parties signing a Stipulated Protective Order.

12

13          REQUEST FOR PRODUCTION NO. 24: A sample of the original packaging,

14   instructions, manuals and promotional literature for each of Your unicycle products.

15          RESPONSE:

16          Solowheel objects to Request No. 24 as overbroad, unduly burdensome, and not

17   proportional to the needs of the case. Ninebot has failed to offer any reason for why it needs

18   information related to Solowheel’s products in order to defend its infringement of the ‘250, ‘081,

19   or ‘698 Patents. Solowheel further objects to Request No. 24 to the extent that it calls for

20   documents and things that are publically available and thus equally available to Ninebot. Without

21   waiving any of its objections, Solowheel responds as follows:

22          Solowheel will produce or make available any non-privileged documents responsive to

23   this request after, and subject to, the parties signing a Stipulated Protective Order.

24

25          REQUEST FOR PRODUCTION NO. 25: All documents and things concerning any

26   testing of the Solowheel Unicycle Products by you or any other parties.

27


                                                      14
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 18 of 38




 1          RESPONSE:

 2          Solowheel objects to Request No. 25 as not proportional to the needs of the case. Testing

 3   of Solowheel products has nothing to do with whether or not Ninebot infringes Solowheel’s

 4   patents, validity, or damages, and is therefore irrelevant and unduly burdensome.

 5

 6          REQUEST FOR PRODUCTION NO. 26: All documents and things concerning the

 7   testing of the inventions disclosed in the Patents-in-Suit.

 8          RESPONSE:

 9          Solowheel objects to Request No. 26 as not proportional to the needs of the case. Testing

10   of Solowheel products has nothing to do with whether or not Ninebot infringes Solowheel’s

11   patents, validity, or damages, and is therefore irrelevant and unduly burdensome.

12

13          REQUEST FOR PRODUCTION NO. 27: All documents and things concerning any

14   agreements or licenses that You believe or may believe is relevant in a damages analysis in this

15   case including without limitation any settlement agreements (including covenants not to sue and

16   the like), and covering single wheel personal transporters or electric unicycles, to which You are

17   a party.

18          RESPONSE:

19          Solowheel objects to Request No. 27 as premature because discovery has just

20   commenced in this case. The factual allegations involving reasonable royalties will be

21   determined through consultation with experts and will be disclosed with its experts’ reports

22   pursuant to the Court’s Scheduling Order and the Local Patent Rules. Solowheel also objects to

23   Request No. 27 to the extent that it calls for production of documents protected by the attorney-

24   client privilege, attorney work product doctrine, or other applicable privilege or materials

25   covered under any applicable confidentiality agreements. Without waiving its objections,

26   Solowheel responds as follows:

27


                                                      15
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 19 of 38




 1           Solowheel will produce or make available any non-privileged documents responsive to

 2   this request after, and subject to, the parties signing a Stipulated Protective Order.

 3

 4           REQUEST FOR PRODUCTION NO. 28: All documents and things concerning any

 5   alleged derivative or convoyed sales associated with the sale of products covered by the Patents-

 6   in-Suit and is relevant in a damages analysis in this case.

 7           RESPONSE:

 8           Solowheel objects to Request No. 28 as premature because discovery has just

 9   commenced in this case. The factual allegations involving reasonable royalties will be

10   determined through consultation with experts and will be disclosed with its experts’ reports

11   pursuant to the Court’s Scheduling Order and the Local Patent Rules. Solowheel also objects to

12   Request No. 28 to the extent that it calls for production of documents protected by the attorney-

13   client privilege, attorney work product doctrine, or other applicable privilege or materials

14   covered under any applicable confidentiality agreements. Without waiving its objections,

15   Solowheel responds as follows:

16           Solowheel will produce or make available any non-privileged documents responsive to

17   this request after, and subject to, the parties signing a Stipulated Protective Order.

18

19           REQUEST FOR PRODUCTION NO. 29: All documents and things concerning any

20   alleged improved utility or advantages of products covered by the Patents-in-Suit as comparted

21   to prior art devices.

22           RESPONSE:

23           Solowheel objects to Request No. 29 as overbroad, unduly burdensome, and not

24   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

25   “covered by the Patents-in-suit.” Solowheel also objects to Request No. 29 to the extent that it

26   calls for production of documents protected by the attorney-client privilege, attorney work

27   product doctrine, or other applicable privilege. Solowheel also objects to Request No. 29 to the


                                                      16
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 20 of 38




 1   extent it calls for a legal conclusion. Solowheel also objects to Request No. 29 under the Local

 2   Patent Rules 112.

 3

 4          REQUEST FOR PRODUCTION NO. 30: Documents sufficient to determine the

 5   number of units sold by any and all authorized sellers that are covered by the Patents-in-Suit.

 6          RESPONSE:

 7          Solowheel objects to Request No. 30 as overbroad, unduly burdensome, and not

 8   proportional to the needs of the case. Sales of Solowheel products have nothing to do with

 9   whether or not Ninebot infringes Solowheel’s patents and is therefore irrelevant and unduly

10   burdensome. Solowheel objects to Request No. 30 as premature because discovery has just

11   commenced in this case. The factual allegations involving reasonable royalties will be

12   determined through consultation with experts and will be disclosed with its experts’ reports

13   pursuant to the Court’s Scheduling Order and the Local Patent Rules. Solowheel is unable to

14   decipher what Ninebot means by “covered by the Patents-in-suit.” Solowheel also objects to

15   Request No. 30 to the extent that it calls for production of documents protected by the attorney-

16   client privilege, attorney work product doctrine, or other applicable privilege. Without waiving

17   any of its objections, Solowheel responds as follows:

18          Solowheel will produce or make available any non-privileged documents responsive to

19   this request after, and subject to, the parties signing a Stipulated Protective Order.

20

21          REQUEST FOR PRODUCTION NO. 31: Documents sufficient to determine the gross

22   sales revenue of products sold by Solowheel that are covered by the Patents-in-Suit.

23          RESPONSE:

24          Solowheel objects to Request No. 31 as overbroad, unduly burdensome, and not

25   proportional to the needs of the case. Sales of Solowheel products have nothing to do with

26   whether or not Ninebot infringes Solowheel’s patents and is therefore irrelevant and unduly

27   burdensome. Solowheel objects to Request No. 31 as premature because discovery has just


                                                      17
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 21 of 38




 1   commenced in this case. The factual allegations involving reasonable royalties will be

 2   determined through consultation with experts and will be disclosed with its experts’ reports

 3   pursuant to the Court’s Scheduling Order and the Local Patent Rules. Solowheel is unable to

 4   decipher what Ninebot means by “covered by the Patents-in-suit.” Solowheel also objects to

 5   Request No. 31 to the extent that it calls for production of documents protected by the attorney-

 6   client privilege, attorney work product doctrine, or other applicable privilege. Without waiving

 7   any of its objections, Solowheel responds as follows:

 8          Solowheel will produce or make available any non-privileged documents responsive to

 9   this request after, and subject to, the parties signing a Stipulated Protective Order.

10

11          REQUEST FOR PRODUCTION NO. 32: Documents sufficient to determine the

12   profits from sales of products sold by Solowheel that are covered by the Patents-in-Suit.

13          RESPONSE:

14          Solowheel objects to Request No. 32 as overbroad, unduly burdensome, and not

15   proportional to the needs of the case. Sales of Solowheel products have nothing to do with

16   whether or not Ninebot infringes Solowheel’s patents and is therefore irrelevant and unduly

17   burdensome. Solowheel objects to Request No. 32 as premature because discovery has just

18   commenced in this case. The factual allegations involving reasonable royalties will be

19   determined through consultation with experts and will be disclosed with its experts’ reports

20   pursuant to the Court’s Scheduling Order and the Local Patent Rules. Solowheel is unable to

21   decipher what Ninebot means by “covered by the Patents-in-suit.” Solowheel also objects to

22   Request No. 32 to the extent that it calls for production of documents protected by the attorney-

23   client privilege, attorney work product doctrine, or other applicable privilege. Without waiving

24   any of its objections, Solowheel responds as follows:

25          Solowheel will produce or make available any non-privileged documents responsive to

26   this request after, and subject to, the parties signing a Stipulated Protective Order.

27


                                                      18
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 22 of 38




 1          REQUEST FOR PRODUCTION NO. 33: For each product covered by the Patents-in-

 2   Suit and sold by Solowheel documents and things sufficient to identify: (i) Your manufacturing

 3   facilities; (ii) the current manufacturing capacity for each manufacturing facility for each model;

 4   and (iii) each storage or warehouse facility in the United States for each model and the number

 5   of units of that model normally kept in inventory at each such facility.

 6          RESPONSE:

 7          Solowheel objects to Request No. 33 as overbroad, unduly burdensome, and not

 8   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

 9   “product covered by the Patents-in-suit.” Solowheel also objects to Request No. 33 to the extent

10   that it calls for production of documents protected by the attorney-client privilege, attorney work

11   product doctrine, or other applicable privilege. Without waiving any of its objections, Solowheel

12   responds as follows:

13          Solowheel will produce or make available any non-privileged documents responsive to

14   this request after, and subject to, the parties signing a Stipulated Protective Order.

15

16          REQUEST FOR PRODUCTION NO. 34: All documents and things concerning any

17   contracts, agreements, terms and conditions between You and customers, vendors, partners,

18   resellers, value added resellers, and other similar parties that use or have permission to use, sell,

19   or offer to sell products covered by the Patents-in-Suit.

20          RESPONSE:

21          Solowheel objects to Request No. 34 as overbroad, unduly burdensome, and not

22   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

23   “covered by the Patents-in-suit.” Further, the request is overbroad in requesting documents such

24   as “terms and conditions” and with entities that do not relate to damages, infringement, or

25   validity. Solowheel also objects to Request No. 34 to the extent that it calls for production of

26   documents protected by the attorney-client privilege, attorney work product doctrine, or other

27   applicable privilege. Without waiving any of its objections, Solowheel responds as follows:


                                                      19
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 23 of 38




 1          Solowheel will produce or make available any non-privileged documents responsive to

 2   this request after, and subject to, the parties signing a Stipulated Protective Order.

 3

 4          REQUEST FOR PRODUCTION NO. 35: All documents and things comparing,

 5   contrasting, and/or weighing or analyzing the relative advantages and disadvantages of products

 6   covered by the Patents-in-Suit and competing products, including the Ninebot Unicycle

 7   Products.

 8          RESPONSE:

 9          Solowheel objects to Request No. 35 as overbroad, unduly burdensome, and not

10   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

11   “covered by the Patents-in-suit.” Solowheel also objects to Request No. 35 to the extent that it

12   calls for production of documents protected by the attorney-client privilege, attorney work

13   product doctrine, or other applicable privilege. Without waiving any of its objections, Solowheel

14   responds as follows:

15          Solowheel will produce or make available any non-privileged documents responsive to

16   this request after, and subject to, the parties signing a Stipulated Protective Order.

17

18          REQUEST FOR PRODUCTION NO. 36: All documents and things concerning any

19   displays or demonstrations at trade shows, meetings and conferences, worldwide, concerning

20   products sold by Solowheel and that are coved by the Patents-in-Suit.

21          RESPONSE:

22          Solowheel objects to Request No. 36 as overbroad, unduly burdensome, and not

23   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

24   “covered by the Patents-in-suit.” Solowheel also objects to Request No. 36 to the extent that it

25   calls for production of documents protected by the attorney-client privilege, attorney work

26   product doctrine, or other applicable privilege. Solowheel also objects to the extent the request

27


                                                      20
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 24 of 38




 1   asks for publically available information equally available to Ninebot. Without waiving any of its

 2   objections, Solowheel responds as follows:

 3          Solowheel will produce or make available any non-privileged documents responsive to

 4   this request after, and subject to, the parties signing a Stipulated Protective Order.

 5

 6          REQUEST FOR PRODUCTION NO. 37: All documents and things concerning any

 7   product reviews, news articles or press releases concerning products sold by Solowheel and that

 8   are coved by the Patents-in-Suit.

 9          RESPONSE:

10          Solowheel objects to Request No. 37 as overbroad, unduly burdensome, and not

11   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

12   “covered by the Patents-in-suit.” Solowheel also objects to Request No. 37 to the extent that it

13   calls for production of documents protected by the attorney-client privilege, attorney work

14   product doctrine, or other applicable privilege. Solowheel also objects to the extent the request

15   asks for publically available information equally available to Ninebot. Solowheel also objects to

16   the extent the request asks for publically available information equally available to Ninebot.

17   Without waiving any of its objections, Solowheel responds as follows:

18          Solowheel will produce or make available any non-privileged documents responsive to

19   this request after, and subject to, the parties signing a Stipulated Protective Order.

20

21          REQUEST FOR PRODUCTION NO. 38: All documents and things concerning any

22   product reviews, news articles or press releases concerning products coved by the Patents-in-Suit

23   or its inventor, Mr. Shane Chen.

24          RESPONSE:

25          Solowheel objects to Request No. 38 as overbroad, unduly burdensome, and not

26   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

27   “covered by the Patents-in-suit.” Solowheel also objects to Request No. 38 to the extent that it


                                                      21
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 25 of 38




 1   calls for production of documents protected by the attorney-client privilege, attorney work

 2   product doctrine, or other applicable privilege. Solowheel also objects to the extent the request

 3   asks for publically available information equally available to Ninebot. Without waiving any of its

 4   objections, Solowheel responds as follows:

 5          Solowheel will produce or make available any non-privileged documents responsive to

 6   this request after, and subject to, the parties signing a Stipulated Protective Order.

 7

 8          REQUEST FOR PRODUCTION NO. 39: All technical papers, white papers, internal

 9   memorandums, conference proceedings, book chapters, or technical presentations that include

10   discussions, analysis, or any other content concerning products sold by Solowheel and that are

11   covered by the Patents-in-Suit.

12          RESPONSE:

13          Solowheel objects to Request No. 39 as overbroad, unduly burdensome, and not

14   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

15   “covered by the Patents-in-suit.” Solowheel also objects to Request No. 39 to the extent that it

16   calls for production of documents protected by the attorney-client privilege, attorney work

17   product doctrine, or other applicable privilege. Solowheel also objects to the extent the request

18   asks for publically available information equally available to Ninebot.

19

20          REQUEST FOR PRODUCTION NO. 40: All documents and things concerning the

21   design, operation, or properties of products sold by Solowheel that are covered by the Patents-in-

22   Suit including without limitation all technical documents, schematics, plans, process diagrams,

23   specifications, or the like concerning any products that you have accused or plan to accuse of

24   infringing the Patents-in-Suit.

25          RESPONSE:

26          Solowheel objects to Request No. 40 as overbroad, unduly burdensome, and not

27   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by


                                                      22
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 26 of 38




 1   “covered by the Patents-in-suit.” Solowheel also objects to Request No. 40 to the extent that it

 2   calls for production of documents protected by the attorney-client privilege, attorney work

 3   product doctrine, or other applicable privilege. Without waiving any of its objections, Solowheel

 4   responds as follows:

 5          Solowheel will produce or make available any non-privileged documents responsive to

 6   this request after, and subject to, the parties signing a Stipulated Protective Order.

 7

 8          REQUEST FOR PRODUCTION NO. 41: All documents and things concerning the

 9   commercial success, commercial performance, customer satisfaction, critiques, problems,

10   shortcomings, challenges, technical success, technical performance, financial performance,

11   financial impact, suitability, competitive position, and market position of Solowheel products

12   covered by the Patents-in-Suit.

13          RESPONSE:

14          Solowheel objects to Request No. 41 as overbroad, unduly burdensome, and not

15   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

16   “covered by the Patents-in-suit.” Solowheel also objects to Request No. 41 to the extent that it

17   calls for production of documents protected by the attorney-client privilege, attorney work

18   product doctrine, or other applicable privilege.

19          Solowheel further objects to this request to the extent it attempts to shift the burden of

20   proof to Solowheel to affirmatively prove validity. A patent is presumed valid, and the party

21   challenging the validity of a patent claim has the burden of establishing invalidity through clear

22   and convincing evidence. Ninebot must establish invalidity before it would be appropriate to

23   seek Solowheel’s contentions as to why the asserted claims of the Solowheel Patents-in-Suit are

24   “not obvious.” Without waiving any of its objections, Solowheel responds as follows:

25          Solowheel will produce or make available any non-privileged documents responsive to

26   this request after, and subject to, the parties signing a Stipulated Protective Order.

27


                                                        23
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 27 of 38




 1              REQUEST FOR PRODUCTION NO. 42: All documents and things concerning Your

 2   customers using products covered by the Patents-in-Suit including surveys and feedback.

 3              RESPONSE:

 4              Solowheel objects to Request No. 42 as overbroad, unduly burdensome, and not

 5   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

 6   “covered by the Patents-in-suit.” Solowheel also objects to Request No. 42 to the extent that it

 7   calls for production of documents protected by the attorney-client privilege, attorney work

 8   product doctrine, or other applicable privilege. Without waiving any of its objections, Solowheel

 9   responds as follows:

10              Solowheel will produce or make available any non-privileged documents responsive to

11   this request after, and subject to, the parties signing a Stipulated Protective Order.

12

13              REQUEST FOR PRODUCTION NO. 43: All documents and things concerning Your

14   projections for sales, revenue, and profits associated with Your products covered by the Patents-

15   in-Suit.

16              RESPONSE:

17              Solowheel objects to Request No. 43 as overbroad, unduly burdensome, and not

18   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

19   “covered by the Patents-in-suit.” Solowheel also objects to Request No. 43 to the extent that it

20   calls for production of documents protected by the attorney-client privilege, attorney work

21   product doctrine, or other applicable privilege. Without waiving any of its objections, Solowheel

22   responds as follows:

23              Solowheel will produce or make available any non-privileged documents responsive to

24   this request after, and subject to, the parties signing a Stipulated Protective Order.

25

26              REQUEST FOR PRODUCTION NO. 44: All documents and things sufficient to show

27   the identification of Your top 50 customers, on an annual basis for products covered by the


                                                      24
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 28 of 38




 1   Patents-in-Suit as well as the following documents and things reflecting the following

 2   information with respect to these customers: (i) each such customer name and location; (ii) the

 3   total annual sales to each customer; and (iii) the contracts or agreements under which You

 4   provide products covered by the Patents-in-Suit to such customers.

 5          RESPONSE:

 6          Solowheel objects to Request No. 44 as overbroad, unduly burdensome, and not

 7   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

 8   “covered by the Patents-in-suit.” Further, Solowheel also objects to Request No. 44 to the extent

 9   that it calls for production of documents protected by the attorney-client privilege, attorney work

10   product doctrine, or other applicable privilege. Additionally, Solowheel objects to Request No.

11   44 as requesting information not kept in the ordinary course of business or requiring creation of

12   documents not required by the Federal Rules of Civil Procedure.

13

14          REQUEST FOR PRODUCTION NO. 45: All documents and things concerning the

15   financial reports produced, maintained or run by You in the ordinary course of Your business

16   concerning products covered by the Patents-in-Suit.

17          RESPONSE:

18          Solowheel reincorporates its General Objections as if fully stated here. More specifically,

19   Solowheel objects to Request No. 45 as overbroad, unduly burdensome, and not proportional to

20   the needs of the case. Solowheel is unable to decipher what Ninebot means by “covered by the

21   Patents-in-suit.” Solowheel also objects to Request No. 45 to the extent that it calls for

22   production of documents protected by the attorney-client privilege, attorney work product

23   doctrine, or other applicable privilege. Without waiving any of its objections, Solowheel

24   responds as follows:

25          Solowheel will produce or make available any non-privileged documents responsive to

26   this request after, and subject to, the parties signing a Stipulated Protective Order.

27


                                                      25
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 29 of 38




 1          REQUEST FOR PRODUCTION NO. 46: All documents and things concerning annual

 2   profit and loss statements, or the like or equivalent, for Your business unit(s) and/or groups

 3   responsible for the manufacture, sale, installation, maintenance, and/or servicing of Solowheel’s

 4   products covered by the Patents-in-Suit.

 5          RESPONSE:

 6          Solowheel objects to Request No. 46 as overbroad, unduly burdensome, and not

 7   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

 8   “covered by the Patents-in-suit.” Further, Solowheel also objects to Request No. 46 to the extent

 9   that it calls for production of documents protected by the attorney-client privilege, attorney work

10   product doctrine, or other applicable privilege. Additionally, Solowheel objects to Request No.

11   46 as requesting information not kept in the ordinary course of business or requiring creation of

12   documents not required by the Federal Rules of Civil Procedure. Solowheel also objects as this

13   request to the extent it seeks information from third parties. Without waiving any of its

14   objections, Solowheel responds as follows:

15          Solowheel will produce or make available any non-privileged documents responsive to

16   this request after, and subject to, the parties signing a Stipulated Protective Order.

17

18          REQUEST FOR PRODUCTION NO. 47: All documents and things sufficient to show

19   any third party’s share, or anticipated share, in any market concerning products covered by the

20   Patents-in-Suit and/or the electric unicycle market.

21          RESPONSE:

22          Solowheel objects to Request No. 47 as overbroad, unduly burdensome, and not

23   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

24   “covered by the Patents-in-suit.” Solowheel also objects to Request No. 47 to the extent that it

25   calls for production of documents protected by the attorney-client privilege, attorney work

26   product doctrine, or other applicable privilege. Without waiving any of its objections, Solowheel

27   responds as follows:


                                                      26
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 30 of 38




 1          Solowheel will produce or make available any non-privileged documents responsive to

 2   this request after, and subject to, the parties signing a Stipulated Protective Order.

 3

 4          REQUEST FOR PRODUCTION NO. 48: All documents and things related to the

 5   acquisition, purchase, merger, asset purchase or equivalent activity concerning Inventist Inc. or

 6   any other Patent Holder.

 7          RESPONSE:

 8          Solowheel objects to Request No. 48 as overbroad, unduly burdensome, and not

 9   proportional to the needs of the case. Solowheel also objects to Request No. 48 to the extent that

10   it calls for production of documents protected by the attorney-client privilege, attorney work

11   product doctrine, or other applicable privilege. Without waiving any of its objections, Solowheel

12   responds as follows:

13          Solowheel will produce or make available any non-privileged documents responsive to

14   this request after, and subject to, the parties signing a Stipulated Protective Order.

15

16          REQUEST FOR PRODUCTION NO. 49: All documents and things concerning the

17   product features that are most important to purchasers, or customers of Solowheel’s products

18   covered by the Patents-in-Suit when making their purchase decisions, and any analyses,

19   evaluations, surveys, and reviews concerning such features and decisions.

20          RESPONSE:

21          Solowheel objects to Request No. 49 as overbroad, unduly burdensome, and not

22   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

23   “covered by the Patents-in-suit” or “important to purchasers or consumers”. Solowheel also

24   objects to Request No. 49 to the extent that it calls for production of documents protected by the

25   attorney-client privilege, attorney work product doctrine, or other applicable privilege.

26   Solowheel also objects to the extent this request seeks information from third parties.

27


                                                      27
             Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 31 of 38




 1           REQUEST FOR PRODUCTION NO. 50: All documents and things sufficient to show

 2   the relationship of You to Your affiliates or affiliated Persons, including parent companies,

 3   subsidiaries, partnerships, joint ventures, and divisions.

 4           RESPONSE:

 5           Solowheel objects to Request No. 50 as not proportional to the needs of the case.

 6   Solowheel also objects to Request No. 50 to the extent that it calls for production of documents

 7   protected by the attorney-client privilege, attorney work product doctrine, or other applicable

 8   privilege. Without waiving any of its objections, Solowheel responds as follows:

 9           Solowheel will produce or make available any non-privileged documents responsive to

10   this request after, and subject to, the parties signing a Stipulated Protective Order.

11

12           REQUEST FOR PRODUCTION NO. 51: All documents and things concerning or

13   relating to the Patents-in-Suit.

14           RESPONSE:

15           Solowheel objects to Request No. 51 as overbroad, unduly burdensome, and not

16   proportional to the needs of the case. Solowheel further objects to Request No. 51 to the extent it

17   requests production of documents with an unlimited temporal scope. Solowheel also objects to

18   Request No. 51 to the extent that it calls for production of documents protected by the attorney-

19   client privilege, attorney work product doctrine, or other applicable privilege.

20

21           REQUEST FOR PRODUCTION NO. 52: All documents and things concerning the

22   Inventor(s) of the Patents-in-Suit, including but not limited to any communications with or

23   concerning such Inventors or concerning such Inventors’ publications, patents, articles or the

24   like.

25           RESPONSE:

26           Solowheel objects to Request No. 52 as overbroad, unduly burdensome, and not

27   proportional to the needs of the case. Shane Chen is a general inventor, and many of his


                                                      28
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 32 of 38




 1   communications, publications, patents, articles, and the like have nothing to do with the patents

 2   at issue in this case. Solowheel also objects to Request No. 52 to the extent that it calls for

 3   production of documents protected by the attorney-client privilege, attorney work product

 4   doctrine, or other applicable privilege.

 5

 6          REQUEST FOR PRODUCTION NO. 53: All documents and things concerning the

 7   first public disclosure, function, and operation of any prior art devices, references, or documents,

 8   including any prior art system, reference, or document of You, a predecessor-in-interest of You,

 9   a Patent Holder, a company acquired by You, or Person or entity controlled or employed by You.

10          RESPONSE:

11          Solowheel objects to Request No. 53 as overbroad, unduly burdensome, and not

12   proportional to the needs of the case. Solowheel is unable to decipher what Ninebot means by

13   “prior art that relates to the Patents-In-Suit.” Solowheel also objects to Request No. 53 to the

14   extent that it calls for production of documents protected by the attorney-client privilege,

15   attorney work product doctrine, or other applicable privilege. Solowheel also objects to Request

16   No. 53 as requesting publicly available documents equally available to Ninebot. Solowheel also

17   objects to Request 53 as being duplicative of Request No. 9. Without waiving any of its

18   objections, Solowheel responds as follows:

19          Solowheel will produce or make available any non-privileged documents responsive to

20   this request after, and subject to, the parties signing a Stipulated Protective Order.

21

22          REQUEST FOR PRODUCTION NO. 54: All documents and things concerning any

23   non-infringing alternatives to the inventions, methods, systems, or apparatuses claimed in the

24   Patents-in-Suit, including but not limited to the identification, availability, acceptability, and cost

25   of using or implementing any such alternatives; the specific alterations that would be made to the

26   such non-infringing alternative products to effectuate such alternatives; and the steps, costs, and

27   time required to develop and implement each alternative.


                                                       29
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 33 of 38




 1          RESPONSE:

 2          Solowheel objects to Request No. 54 as overbroad, unduly burdensome, and not

 3   proportional to the needs of the case. Solowheel also objects to Request No. 54 to the extent that

 4   it calls for production of documents protected by the attorney-client privilege, attorney work

 5   product doctrine, or other applicable privilege.

 6

 7          REQUEST FOR PRODUCTION NO. 55: All documents and things concerning Your

 8   future plans for the products covered by the Patents-in-Suit including future plans for the

 9   development of any planned or contemplated improvements, additions, new features, new

10   functionality, updates, revisions, design arounds, and alterations.

11          RESPONSE:

12          Solowheel objects to Request No. 55 as overbroad, unduly burdensome, and not

13   proportional to the needs of the case. Solowheel also objects to Request No. 55 to the extent that

14   it calls for production of documents protected by the attorney-client privilege, attorney work

15   product doctrine, or other applicable privilege. Without waiving any of its objections, Solowheel

16   responds as follows:

17          Solowheel will produce or make available any non-privileged documents responsive to

18   this request after, and subject to, the parties signing a Stipulated Protective Order.

19

20          REQUEST FOR PRODUCTION NO. 56: All documents and things concerning the

21   history of Your development of products cover by the Patents-in-Suit including when

22   development began and the genesis thereof; why You decided to begin development; and the

23   circumstances that led to the development of the alleged invention disclosed and claimed in the

24   Patents-in-Suit.

25          RESPONSE:

26          Solowheel objects to Request No. 56 as overbroad, unduly burdensome, and not

27   proportional to the needs of the case to the extent that it asks Solowheel to identify “all


                                                        30
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 34 of 38




 1   documents” and “conception of the invention” and relates to Solowheel’s products, not its

 2   patents.

 3

 4          REQUEST FOR PRODUCTION NO. 57: All documents and things concerning the

 5   circumstances under which You first became aware of the existence of the products sold by

 6   Ninebot that you have accused of infringement of the Patents-in-Suit.

 7          RESPONSE:

 8          Solowheel objects to Request No. 57 to the extent that it calls for production of

 9   documents protected by the attorney-client privilege, attorney work product doctrine, or other

10   applicable privilege. Without waiving any of its objections, Solowheel responds as follows:

11          Solowheel will produce or make available any non-privileged documents responsive to

12   this request after, and subject to, the parties signing a Stipulated Protective Order.

13

14          REQUEST FOR PRODUCTION NO. 58: All documents and things relating to any

15   discussions, evaluations, or analysis regarding the Patents-in-Suit, including evaluations of the

16   potential scope, validity, infringement, or enforceability of the Patents-in-Suit.

17          RESPONSE:

18          Solowheel objects to Request No. 58 to the extent that it calls for production of

19   documents protected by the attorney-client privilege, attorney work product doctrine, or other

20   applicable privilege.

21          Solowheel incorporates its Patent Owner Preliminary Response from IPR2018-00134,

22   which is publically available and was served to Ninebot.

23

24          REQUEST FOR PRODUCTION NO. 59: All documents and things referred to in

25   Your initial or mandatory disclosures, and any amendments or supplements thereto.

26

27


                                                      31
             Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 35 of 38




 1           RESPONSE:

 2           Solowheel objects to Request No. 59 to the extent that it calls for production of

 3   documents protected by the attorney-client privilege, attorney work product doctrine, or other

 4   applicable privilege. Without waiving any of its objections, Solowheel responds as follows:

 5           Solowheel will produce or make available any non-privileged documents responsive to

 6   this request after, and subject to, the parties signing a Stipulated Protective Order.

 7

 8           REQUEST FOR PRODUCTION NO. 60: Your annual reports, quarterly reports and

 9   all other periodic reports filed with the Securities and Exchange Commission (or any similar

10   governmental entity) or presented to Your board of directors, managerial employees, investors or

11   potential investors from August 4, 2010 to the present.

12           RESPONSE:

13           Solowheel objects to Request No. 60 as overbroad, unduly burdensome, and not

14   proportional to the needs of the case to the extent that it asks Solowheel for irrelevant, but highly

15   sensitive financial information. Solowheel also objects to Request No. 60 to the extent that it

16   calls for production of documents protected by the attorney-client privilege, attorney work

17   product doctrine, or other applicable privilege. Solowheel also objects to Request No. 60 to the

18   extent it seeks publicly available information equally available to Ninebot.

19

20           REQUEST FOR PRODUCTION NO. 61: All minutes, presentation materials or any

21   other record of any meetings of Your officers or board of directors, or of any formal or informal

22   committee or group thereof, that refer or relate to Inventist, Ninebot, Patent Holders, the Patents-

23   in-Suit, or this case.

24           RESPONSE:

25           Solowheel objects to Request No. 61 as overbroad, unduly burdensome, and not

26   proportional to the needs of the case. Solowheel also objects to Request No. 61 to the extent that

27


                                                      32
             Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 36 of 38




 1   it calls for production of documents protected by the attorney-client privilege, attorney work

 2   product doctrine, or other applicable privilege.

 3

 4           REQUEST FOR PRODUCTION NO. 62: Your organizational charts sufficient to

 5   reflect Your organization and reporting structure.

 6           RESPONSE:

 7           Without waiving any of its objections, Solowheel responds as follows:

 8           Solowheel will produce or make available any non-privileged documents responsive to

 9   this request after, and subject to, the parties signing a Stipulated Protective Order.

10

11           REQUEST FOR PRODUCTION NO. 63: All documents and things that You claim to

12   be relevant to the interpretation or construction of any of the claims of the Patents-in-Suit, and

13   any document or thing undermining Your alleged constructions of the claims of the Patents-in-

14   Suit.

15           RESPONSE:

16           Solowheel objects to Request No. 63 as premature. Solowheel will respond to Ninebot’s

17   request for a proposed claim construction pursuant to the deadlines set forth in the Court’s

18   Scheduling Order and the Local Patent Rules.

19

20

21

22

23

24

25

26

27


                                                        33
           Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 37 of 38




 1   Dated: September 26, 2018
                                           Respectfully submitted,
 2

 3                                         By: s/ Benjamin J. Hodges
                                           Benjamin J. Hodges, WSBA #49301
 4                                         Kevin Ormiston, WSBA #49835
                                           FOSTER PEPPER PLLC
 5                                         1111 3rd Avenue, Suite 3000
                                           Seattle, WA 98110
 6
                                           Telephone: (206) 447-4400
 7                                         Fax: (206) 749-1940
                                           E-mail: Ben.Hodges@foster.com,
 8                                         Kevin.Ormiston@foster.com

 9                                         Counsel for Plaintiff Solowheel, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                          34
            Case 3:16-cv-05688-RBL Document 68-8 Filed 03/04/19 Page 38 of 38




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on September 26, 2018, I caused a true and correct copy of the
 3
     foregoing to be served on all counsel of record via email.
 4
     Al Van Kampen
 5   Van Kampen & Crowe, PLLC
     1001 Fourth Avenue, Ste 4050
 6   Seattle, WA 98154
 7   Email: AVanKampen@VKClaw.com

 8   Cameron H. Tousi
     IP Law Leaders PLLC
 9   6701 Democracy Blvd., Ste 555
     Bethesda, MD 20817
10
     Email: chtousi@ipllfirm.com
11

12                                                    By: s/ Benjamin J. Hodges
                                                      Benjamin J. Hodges
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                     35
